Case 0:16-cv-61198-CMA Document 166 Entered on FLSD Docket 02/05/2019 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

  SHANE FLAUM, et al,

          Plaintiffs,

  v.                                                     CASE NO. 16-cv-61198-CMA

  DOCTOR’S ASSOCIATES, INC., n/k/a
  Doctor’s Associates, LLC, doing business as
  SUBWAY,

          Defendant.
                                            /

                                  NOTICE OF FILING OF
                        PAMELA SWEENEY’S OBJECTION WITHDRAWAL

          Plaintiff Flaum hereby gives notice that he is filing the attached “Withdrawal of

  Objection by Pamela Sweeney.”

          On January 15, 2019, Class Counsel received an email from Pamela Sweeney containing

  a putative written objection she was lodging in connection with the settlement of this matter.

  Subsequently, it was determined Ms. Sweeney was not on the list of persons sent notice of the

  settlement, and thus apparently was not a member of the class.

          This was communicated to Ms. Sweeney, who subsequently executed the attached

  withdrawal of her objection, and sent it to Class Counsel for filing. 1

                                                         Respectfully Submitted

                                                         s/ Keith J. Keogh
                                                         Keith J. Keogh
                                                         Michael S. Hilicki (pro hac vice)
                                                         Keogh Law, LTD.


  1
    Although Ms. Sweeney is not a class member, Plaintiffs will respond to both her objection and
  all others, including those from non-class members, on February 19, 2019, which is the deadline
  set by the Court for the parties to respond to “any objections.” [ECF No. 157, p.2, ¶3].


                                                    1
  66544
Case 0:16-cv-61198-CMA Document 166 Entered on FLSD Docket 02/05/2019 Page 2 of 4



                                           55 W. Monroe St., Ste. 3390
                                           Chicago, Illinois 60603
                                           312.726.1092 (Main)
                                           312.726.1093 (Fax)
                                           Keith@KeoghLaw.com
                                           MHilicki@KeoghLaw.com

                                           Scott D. Owens, Esq.
                                           3800 S. Ocean Drive, Ste. 235
                                           Hollywood, FL 33019
                                           Tel: 954-589-0588
                                           Fax: 954-337-0666
                                           scott@scottdowens.com

                                           Bret Leon Lusskin , Jr.
                                           Bret Lusskin, P.A.
                                           20803 Biscayne Blvd., Ste. 302
                                           Aventura, FL 33180
                                           954 454 5841
                                           Fax: 954 454 5844
                                           blusskin@lusskinlaw.com
                                           CLASS COUNSEL




                                       2
  66544
Case 0:16-cv-61198-CMA Document 166 Entered on FLSD Docket 02/05/2019 Page 3 of 4



                                  CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that February 5, 2019, I electronically filed the foregoing
  document with the Clerk of the Court using CM/ECF.

           I also certify that the foregoing notice of filing is being served this same day by email
  on Ms. Sweeney at the email address that she used to correspond with Class Counsel,
  pam.sweeney1@gmail.com.

                                                   By: s/ Keith J. Keogh




                                                  3
  66544
Case 0:16-cv-61198-CMA Document 166 Entered on FLSD Docket 02/05/2019 Page 4 of 4
